Citation Nr: 1400839	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  06-15 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating (or evaluation) in excess of 30 percent beginning October 4, 2004 for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating (or evaluation) in excess of 30 percent prior to October 4, 2004 for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).  

3.  Entitlement to an effective date prior to October 4, 2004, for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his friend, A.M.



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1974 to November 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Fort Harrison, Montana.  

A review of the Virtual VA paperless claims processing system (Virtual VA) reflects that it contains recent VA records and other documents not found within the physical claims folder.  These documents have been noted and reviewed by the Board.  

The issue of entitlement to an initial rating in excess of 30 percent prior to October 4, 2004, for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.



FINDINGS OF FACT

1.  The Veteran first submitted a claim of service connection for depression and substance abuse on November 5, 1984; no claim, either formal or informal, for a psychiatric disorder was reasonably raised prior to that date.  

2.  On May 16, 2012, VA received service department records which confirmed stressor events alleged by the Veteran.  

3.  For the period commencing October 4, 2004, the service-connected acquired psychiatric disorder diagnosed as PTSD is characterized by total occupational and social impairment, with deficiencies in most areas, due to such symptoms as social isolation, heightened anger and irritability, and a depressed mood.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 5, 1984, and no earlier for the grant of service connection for PTSD are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156, 3.159, 3.400 (2013).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a schedular evaluation of 100 percent for an acquired psychiatric disorder for the period commencing October 4, 2004 have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.157, 3.159, 4.1, 4.2, 4.3, 4.7 (2013); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

VA issued VCAA notice to the Veteran in the form of October 2004, February 2005, and March 2006 letters which informed him of the evidence generally needed to support the claim of service connection.  This notice included information regarding the assignment of an initial evaluation and effective date for an award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  

The initial VCAA notice was issued to the Veteran prior to the May 2005 rating decision which initially found new and material had not been received to reopen service connection for a psychiatric disorder.  The Veteran's appeal of the effective date and initial rating of the service connection award was also readjudicated in the February 2013 statement of the case; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises in part from the Veteran's disagreement with the initial rating and effective date assigned following a grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of an initial rating and effective date that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured all relevant documentation required by the VCAA or identified by the Veteran.  Both private and VA treatment records have been obtained.  He has also been afforded VA and private medical examinations on several occasions, most recently in November 2013.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Veteran submitted new evidence directly to the Board in November 2013, along with a signed waiver of agency of original jurisdiction review of this evidence; thus, his appeal need not be remanded for RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2013).  

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2013).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


Earlier Effective Date for Service Connection for 
an Acquired Psychiatric Disorder

The Veteran seeks an effective date prior to October 4, 2004 for the award of service connection for an acquired psychiatric disorder, diagnosed as PTSD.  He contends the award of service connection is warranted prior to this date based on prior claims for this benefit filed with VA.  Specifically, he points to prior November 1984 and July 1998 claims which purportedly serve as the basis for an earlier effective date.  

The effective date for an award of service connection is the day following separation from active service, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of claim or the date that entitlement to service connection arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  The date of receipt of the claim, or "date of the claim," means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 
16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2013).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  

VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.  

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

In the present case, the Veteran's representative asserts first that an earlier effective date is warranted based on a formal claim received in November 1984.  On November 5, 1984, the RO received a VA Form 21-526, Veteran's Application for Compensation or Pension which listed "back injury, substance abuse, [and] depression" as having been incurred in service.  He was subsequently sent an October 1985 letter and accompanying rating decision in which he was informed service connection for a psychiatric disorder, diagnosed as adjustment disorder with depressed mood, was denied.  Likewise, he was informed that service connection for drug abuse was denied as due to his own willful misconduct.  The Veteran did not appeal these issues.  

The Veteran's representative does not dispute these essential facts; rather, the representative contends that an earlier effective date is warranted based on 38 C.F.R. § 3.156(c).  

In October 2004, when the Veteran filed his claim to reopen, 38 C.F.R. § 3.156(c) provided, in pertinent part: 

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such . . . . Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim. 

38 C.F.R. § 3.156(c) (2004).  

In June 2005, the Secretary proposed to amend 38 C.F.R. § 3.156(c) to establish clearer rules regarding reconsideration of decisions on the basis of newly discovered service department records.  In the proposed rule changes identified in the Federal Register, VA discussed the pre-amendment 38 C.F.R. § 3.156(c) and a related effective date provision, 38 C.F.R. § 3.400(q)(2).  VA noted that, in practice, when VA receives service department records that were unavailable at the time of the prior decision, VA may reconsider the prior decision, and the effective date assigned will relate back to the date of the original claim, or the date entitlement arose, whichever is later.  See 70 Fed. Reg. 35,388 (June 20, 2005). 

VA ultimately amended 38 C.F.R. § 3.156(c) by adding section (c)(1) which provides: Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim . . . .  38 C.F.R. § 3.156(c)(1) (2013).  

In the proposed rule changes contained in the Federal Register, VA explained that § 3.156(c)(1) specifically applied to "unit records, such as those obtained from the Center for Research of Unit Records (CRUR) that pertain to military experiences claimed by a veteran.  Such evidence may be particularly valuable in connection with claims for benefits for post traumatic stress disorder."  See 70 Fed. Reg. at 35,388.  

Furthermore, VA limited 38 C.F.R. § 3.156(c)(1) by the creation of § 3.156(c)(2), which provides:

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.

38 C.F.R. § 3.156(c)(2) (2013).  

In the proposed rule, VA noted that the limitation of subsection (c)(2) allowed VA to reconsider decisions and retroactively evaluate disability in a fair manner, on the basis that a claimant should not be harmed by an administrative deficiency of the government, but limited by the extent to which the claimant had cooperated with VA's efforts to obtain relevant records.  See 70 Fed. Reg. at 35,388.  

With respect to the above, the United States Court of Appeals for Veterans Claims (Court) held that the clarifying statements in the proposed rule amending 38 C.F.R. § 3.156(c) govern the interpretation of the pre-amendment 38 C.F.R. § 3.156(c).  The Court clarified that the applicability of pre-amendment 38 C.F.R. § 3.156(c) does not depend on whether newly acquired service records were corrected records or had been misplaced at the time the claim was filed.  See Vigil v. Peake, 22 Vet. App. 63 (2008).  The Court later held that under either pre-amended or amended § 3.156(c), a claimant whose claim was reconsidered based on newly discovered service department records could be entitled to an effective date as early as the date of the original claim.  See Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).  

The Board notes the amendments to 38 C.F.R. § 3.156(c) were made effective October 6, 2006, subsequent to the Veteran's claim which resulted in the grant of service connection.  Prior to the October 6, 2006 effective date, there was no limitation on VA's ability to reconsider previously decided claims in light of the submission of new and material service department records.  See Cline v. Shinseki, 26 Vet. App. 18, 23 (2012).  The Court in Cline also found that the addition of subsection (c)(2) was not intended as clarification of any past practice of VA in limiting reconsideration of claims based on a claimant's lack of cooperation.  Id. at 25.  The Court further determined that the amendments to 38 C.F.R. § 3.156(c) were not expressly made retroactive.  Cline at 26.  

In the present case, the pre-amendment version of 38 C.F.R. § 3.156(c), which is not affected by any limitations on its application, is more favorable to the Veteran.  As such, the Board will consider the Veteran's claim under the pre-amendment version of 38 C.F.R. § 3.156(c).  

In granting service connection for PTSD, the RO relied in part on service records received in May 2012 which confirmed that the Veteran may have witnessed aircraft accidents during service, as he had claimed.  According to a June 2012 VA medical examination report and opinion, the claimed stressor of witnessing aircraft accidents was at least as likely as not the cause of the PTSD.  The representative asserts that, because the award of service connection for PTSD was based on the receipt of these records, they should be considered as having been received as part of the prior November 1984 claim, with the service connection award made retroactive to that date.  

Pursuant to the prior version of 38 C.F.R. § 3.156(c), receipt of the aforementioned service records triggers VA's duty to "reconsider" the former October 1985 decision.  Among the evidence considered at that time was a June 1984 private psychiatric report which stated the Veteran was haunted by feelings of guilt related to the death of his father in 1975, which occurred during service.  The Veteran stated these feelings continued to the present.  On VA examination in December 1984, the Veteran expressed emotional conflict regarding his service and the 1975 death of his father.  Adjustment disorder with depressed mood was diagnosed.  

Upon reconsideration of the record in light of the service department records added to the file in 2012, the Board finds a new result is warranted.  Service personnel records confirm that the Veteran was emotionally upset following the 1975 death of his father, while the Veteran was on active duty, and he initially sought a hardship discharge to return home and take care of his mother and younger stepsiblings.  This evidence confirms the Veteran's own reports of emotional instability and conflict thereafter.  The Veteran is competent to report such observable symptomatology as emotional distress and a depressed mood.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As noted above, his reports of psychiatric symptomatology since service were noted by both private and VA examiners in 1984 and 1985.  The additional service department records confirming the stressors reported by the Veteran further establish the occurrence of emotionally distressing events during his active duty period.  

Taking this evidence in its entirety and affording the Veteran the benefit of the doubt pursuant to 38 U.S.C.A. § 5107, service connection for an adjustment disorder would have been granted at the time the original claim was filed.  Therefore, an effective date of November 5, 1984, for the award of service connection for an acquired psychiatric disorder is granted.  

As the Veteran separated from service on November 3, 1981, VA must consider entitlement to an effective date prior to November 5, 1984.  Review of the record does not, however, reveal a prior claim, formal or informal, for service connection for a psychiatric disorder, and neither the Veteran nor his representative allege such a claim was filed.  VA received on February 8, 1982 a service connection claim for a disorder of the sacroiliac spine, but a psychiatric disorder was not reported or claimed at that time.  As the record does not reflect any unadjudicated formal or informal service connection claim regarding service connection for a psychiatric disorder prior to the receipt of the November 5, 1984 claim, an effective date prior to that date is not warranted.  

Initial Rating for an Acquired Psychiatric Disorder

The Veteran seeks an initial rating in excess of 30 percent for the acquired psychiatric disorder, now diagnosed as PTSD.  The Veteran contends this disorder has resulted in a higher level of social and industrial impairment, due to such symptoms as a depressed mood, irritability, limited social contact, insomnia, and poor focus, concentration, and memory.  In light of the assignment of an earlier effective date by the Board, the Board will consider as a separate issue entitlement to an initial rating in excess of 30 percent for the period commencing October 4, 2004.  

Disability evaluations (ratings) are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The acquired psychiatric disorder diagnosis as PTSD is rated under Diagnostic Code 9411, and utilizes the General Rating Formula for Mental Disorders.  Under this Code, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9432.  

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

The Board notes that effective November 7, 1996, the regulations pertaining to evaluation of mental disorders were amended.  See 61 Fed. Reg. 52695-52702 (1996).  Because this award arises out of reconsideration of an October 1985 rating decision, the prior version of the schedular criteria for psychiatric disabilities must be considered.  In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the Court held that, where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to the appellant should apply unless Congress provided otherwise or permitted the Secretary to do otherwise and the Secretary did so.  

Under the former regulations, a 50 percent evaluation required considerable impairment in the ability to establish or maintain effective or favorable relationships with people, and psychoneurotic symptoms that result in such reduction in reliability, flexibility, and efficiency levels as to produce considerable industrial impairment.  

A 70 percent evaluation requires severe impairment in the ability to establish and maintain effective or favorable relationships with people; the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment. 

A 100 percent evaluation requires virtual isolation in the community, totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, or demonstrable inability to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  The Board notes that a 100 percent evaluation may be assigned under the above rating criteria as long as the veteran meets one of three listed criteria: total isolation; gross repudiation of reality; and/or unemployability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); Johnson v. Brown, 7 Vet. App. 95, 96 (1994); see also 38 C.F.R. § 4.21 (1996).  

VA examinations and clinical evaluations reflect assignment of various Global Assessment of Functioning (GAF) scores.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 40-31 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.).  A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  A GAF of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  

Review of the record indicates the Veteran has also been diagnosed with bipolar disorder, a disorder which is not service connected.  The Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In light of the Board's decision in this case assigning a higher rating of 100 percent for the service-connected psychiatric disorder for the period from October 4, 2004, such differentiation of symptoms and impairment between service-connected and non-service-connected disabilities is not in question.  (Such considerations will be applicable for the earlier initial rating period from November 5, 1984 to October 4, 2004 for which a remand is warranted for initial rating.) 

Assessing the facts of the present case, the Board finds the Veteran has been unable to obtain full-time employment for many years.  He has reported "bouncing from job to job" during the 1990's, according to a June 2012 VA examination report, and was fired from his longest term job for threats of violence toward others.  He briefly worked for a cousin on his ranch, but was also fired from that position for unspecified reasons.  Social Security Administration records state that the Veteran has been unable to work since January 1998 due in part to psychiatric symptoms.  A 1998 VA psychiatric examination report stated the Veteran experienced such symptoms as social isolation, a depressed mood, and a tendency toward violent outbursts.  Some psychotic ideation was also noted.  A GAF score of 45, indicative of serious social and occupational impairment, was given.  

More recently, an October 2011 private psychiatric evaluation report was received.  The examiner, a private psychiatrist, diagnosed the Veteran with PTSD and bipolar disorder.  This diagnosis was based both on personal evaluation of the Veteran and review of his medical history.  This examiner also opined that bipolar disorder and PTSD were comorbid disorders, the symptomatology of which would be difficult to separate in distinct categories.  Regarding the impairment resulting from these diagnoses, the examiner opined the Veteran was severely impaired and assigned a GAF score of between 35-40, indicative of serious to major social and occupational impairment.  

Based on these reports and other evidence of record, the Board finds the Veteran was unemployable for the period beginning October 4, 2004, and this unemployability was due to his psychiatric symptomatology.  Moreover, as the evidence does not clearly delineate the symptomatology attributable to the service-connected acquired psychiatric disorder and that resulting from nonservice-connected psychiatric diagnoses, the Board will, in light of 38 C.F.R. §§ 4.3 and 4.7, attribute the present symptomatology to the service-connected disability.  See Mittleider, 11 Vet. App. at 182.  Where a veteran is unemployable due to psychiatric symptomatology, a total (100 percent) schedular rating is warranted under the prior version of the regulations for the evaluation of psychiatric disabilities.  Thus, a 100 percent rating is warranted for the period commencing October 4, 2004.  38 C.F.R. §§ 4.3, 4.7.


ORDER

An effective date of November 5, 1984 and no earlier for the award of service connection for an acquired psychiatric disorder diagnosed as PTSD is granted.  

A total (100 percent) rating for an acquired psychiatric disorder diagnosed as PTSD, for the period from October 4, 2004, is granted.  


REMAND

Initial Rating for an Acquired Psychiatric Disorder
 from November 5, 1984 to October 4, 2004

In this case, the Board finds that the evidence of record is sufficient to rate the service-connected psychiatric disability for the period from October 4, 2004 to the present.  Adjudicating the appeal for higher rating for this later initial rating period results in a favorable (100 percent) schedular disability rating for the psychiatric disorder for this period.  Any delay in adjudication of rating for this period would result in unnecessary delay in providing benefits to this Veteran.  

In light of the unique procedural history in this case, resulting in an earlier effective date for the grant of service connection for psychiatric disorder to November 5, 1984 based on the additional service records warranting readjudication under 38 C.F.R. § 3.156(c), the Veteran has been awarded an earlier effective date of November 5, 1984 for the award of an acquired psychiatric disorder (now diagnosed as PTSD).  Because the earlier initial rating period is only now being created by the Board's grant of earlier effective date, the agency of original jurisdiction has not had the opportunity to award an initial rating for the earlier initial rating period from November 5, 1984 to October 4, 2004.  

For these reasons, the Board is bifurcating the distinct initial rating periods into two separate issues, and remanding the remaining issue of initial rating period from November 5, 1984 to October 4, 2004 for initial adjudication, including any development that is needed prior to the initial rating for this period.  The case has been recharacterized as set forth in the title page above.  See Tyrues v. Shinseki, 
23 Vet. App. 166, 176 (2009) (noting that it is permissible for VA to bifurcate a claim of entitlement to service connection based on direct service connection and presumptive service connection) (en banc), aff'd 631 F.3d 1380 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).  A remand is required to allow the agency of original jurisdiction to assign an initial rating for this period, as well as accomplish any development deemed necessary upon review of the file.  

Accordingly, the remaining issue of initial rating for the period from November 5, 1984 to October 4, 2004 is REMANDED for the following action:

After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the pending initial rating for an acquired psychiatric disorder in light of the full record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


